Roberts, Chief Justice.
The court erred in dismissing the petition, upon the ground of a want of jurisdiction, on account of the defendants being alleged to be non-residents. It was alleged that one of the defendants had property within the jurisdiction of the court. (Wilson v. Zeigler, 44 Tex., 657.)
It is not to be understood that this decision reaches the *305merits of the case, as made by the petition, as to both of the defendants, it being made exclusively upon the question of jurisdiction.
Judgment reversed and cause remanded.
Reversed and remanded.